Citation Nr: 1717394	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO. 12-28 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for thoracic outlet syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1984 to September 1991. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board subsequently remanded the Veteran's claim for additional development in September 2015, and has been returned for adjudication by the Board.

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, additional development is warranted before the claim of entitlement to service connection for thoracic outlet syndrome may be decided. Specifically, an additional medical opinion is required to address all relevant evidence of record.

In February 2009, the Veteran submitted a claim of entitlement to service connection for a disorder manifested by chest pains. Service connection had previously been granted for gastroesophageal reflux disease based on a prior claim regarding chest pain.

In an August 2009 statement, the Veteran wrote that he had an extra cervical rib, which had been stretching the nerves in his neck area causing chest pains and his left arm to go numb and dead. 

A VA examination was conducted in October 2009. The examiner observed that the Veteran was diagnosed with gastroesophageal reflux while leaving or having just left the service. An EGD examination was referenced as showing complications of gastroesophageal reflux disease. The examiner also observed that the Veteran had surgery performed in April 2009 for left cervical rib resection. The Veteran was experiencing left arm proximal chest and shoulder pain and associated numbness in the left arm and hand. The Veteran was found to have neurogenic left-sided thoracic outlet syndrome from an extra cervical rib. The assessment from the examination was gastroesophageal reflux associated with non cardiac chest pain and also left-sided thoracic outlet syndrome with neuropathy. The examiner opined that the Veteran's chest pains from the thoracic outlet syndrome and the gastroesophageal reflux were due to two different etiologies and not related to each other. The examiner further opined that the Veteran's current chest pain, status post-surgery was not caused by military service. The examiner found the Veteran's chest pain in the military was from gastroesophageal reflux. 

In October 2012, the Veteran wrote that, during active duty, he had chest pains and he also experienced numbness in the neck and left arm and that these pains were different from the chest pains due to gastroesophageal reflux disease. He had been living with his arm going numb for many years.

In September 2015, the Board remanded the case to the AOJ to obtain a VA addendum, with the instruction that the examiner "must assume that the Veteran experienced arm numbness during active duty and thereafter." In an October 2015 addendum, the examiner wrote "There was no identified 'experienced arm numbness during active duty.' But instead, he was seen for 'chest pain' in service."

However, a service treatment record dated in February 1990 reveals the Veteran reported that he had had chest pain which was occasionally associated with numbness in the right or left arm. See VBMS Entry "STR - Medical" (with #4 in the subject line), received 8/27/2014, page 39.

The Board finds that an additional VA opinion is required to address the Veteran's claim. There is evidence in the service treatment records that Veteran informed a health care professional of occasional numbness in the right or left arm. The Veteran has also reported that he continued to experience numbness in the arms and he is competent to so assert. The examiner who conducted the October 2015 VA examination noted that the left arm complaints were linked to thoracic outlet syndrome but specifically stated that the Veteran did not experience arm numbness in service, which is an inaccurate statement.

The Board finds another remand is warranted for a VA opinion to determine if the Veteran's reports of arm numbness during active duty were etiologically linked to the thoracic outlet syndrome, which was diagnosed after service. 

Because the Board's remand instructions have not been complied with, these issues must be remanded again. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain any outstanding evidence pertinent to the Veteran's claim.

2. Then, all pertinent evidence of record must be made available to and reviewed by the examiner who provided the October 2009 VA examination and the October 2015 addendum opinion (J.G.O., MD). If the October 2009/October 2015 examiner is unavailable, then refer the case to another appropriate medical professional.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion. The examiner is informed of the following relevant facts:

* The examiner is informed that a February 1990 service treatment record shows that the Veteran complained of chest pain, which he described as occurring in the mid-sternal area.  He reported that occasionally, it was associated with sensation of numbness in the right or left arm. See VBMS Entry "STR - Medical" (with #4 in the subject line), received 8/27/2014, page 39.

* The Board notes that in the October 2015 medical opinion, the VA examiner stated that the Veteran had not experienced arm numbness during active duty, when the February 1990 service treatment record specifically showed the Veteran complained of occasional sensation of numbness in the right or left arm.  

* In a July 1991 Report of Medical Examination, clinical evaluations of the head, face, neck, and scalp, upper extremities, and spine and other musculoskeletal system, were all normal.  See VBMS Entry "STR - Medical" (with #2 in the subject line), received 8/27/2014, page 53.

* In a July 1991 Report of Medical History, the Veteran checked yes to having a history of shortness of breath, pain or pressure in chest, but denied a history of paralysis.  See VBMS Entry "STR - Medical" (with #2 in the subject line), received 8/27/2014, page 2, item 57.

* A December 2000 VA treatment record shows the examiner noted that the Veteran had not been to VA for one year.  The Veteran reported chest pain in the upper chest which radiated down to the arms and "tingling with cough or sneeze."  See VBMS Entry "CAPRI," received 10/22/2002, page 3.

* A May 2001 VA treatment record shows the Veteran complained of right arm discomfort after being on the telephone with arm flexed while holding the telephone to ear. This resolved after a few minutes.  The Veteran complained of intermittent right thumb and right index finger discomfort.  The Veteran denied injury.  See VBMS Entry "CAPRI," received 10/22/2002, page 2.

While the Board has laid out some of the relevant facts, it asks that you review the record and answer the following question:

Is it at least as likely as not (50 percent or better probability) that the Veteran's thoracic outlet syndrome originated during active duty or is otherwise etiologically related to service. The examiner should address the in-service symptomology and post-service complaints and medical evidence (or the lack thereof). 

The rationale for all opinions expressed must also be provided. If the examiner is unable to provide any required opinion, the examiner should explain why. If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. The AOJ should also undertake any other development it determines to be warranted.

4. Then, the AOJ should readjudicate the Veteran's claim. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

